Citation Nr: 0015210	
Decision Date: 06/08/00    Archive Date: 06/15/00

DOCKET NO.  95-06 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to an increased (compensable) evaluation from 
an original grant of service connection for bilateral hearing 
loss disability.

3.  Entitlement to an increased rating from an original grant 
of service connection for mechanical low back pain, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from July 1965 to January 
1993.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 1993 and 
August 1993 by the Montgomery, Alabama, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In July 1998, 
this case was remanded by the Board in order to accomplish 
additional development of the evidence.  The case is again 
before the Board for appellate review.

The Board notes that the issue of entitlement to service 
connection for a right wrist disability had also been 
developed for appellate consideration, and had been 
identified as an issue on appeal by the Board in July 1998.  
In February 1999, the RO granted service connection for this 
disorder.  That issue, accordingly, is no longer a matter for 
Board review.  In addition, inasmuch as the veteran has not 
indicated disagreement with the disability rating assigned 
for that disorder, the question of entitlement to an 
increased rating for a right wrist disorder is not before the 
Board at this time.   


FINDINGS OF FACT

1.  A heart disorder is not currently shown.

2.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased ratings for bilateral 
hearing loss disability and mechanical low back pain has been 
developed.

3.  Bilateral hearing loss disability is currently manifested 
by an average pure tone threshold loss of 51 decibels in the 
right ear and 58 decibels in the left ear, and by 

speech recognition of 92 percent in the right ear and 88 
percent in the left ear.  Audiometric testing conducted 
earlier during the appellate period revealed an average pure 
tone threshold loss of 41 decibels in the right ear and 53 
decibels in the left ear, and speech recognition of 96 
percent in the right ear and 80 percent in the left ear.

4.  Since the grant of service connection, mechanical low 
back pain has been manifested primarily by tenderness, 
binding, muscle spasm, limitation of motion, and complaints 
of pain.  It is not productive of severe impairment.


CONCLUSIONS OF LAW

1.  A claim for service connection for a heart disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a compensable evaluation for bilateral 
hearing loss disability are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 
6100 (1999).

3.  The criteria for an increased rating for mechanical low 
back pain are not met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Heart Disorder

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the 

Board is under no duty to assist him or her in any further 
development of that claim, since such development would be 
futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  See also Caluza v. Brown, 
7 Vet. App. 498 (1995), wherein the United States Court of 
Appeals for Veterans Claims, formerly the United States Court 
of Veterans Appeals (Court), held that a well-grounded claim 
requires evidence of a current disability, an inservice 
disability, and a nexus or link between the two.  When any 
one of these three criteria is not satisfied, the Board is 
obligated to find that a claim for service connection for any 
such disability is not well grounded and therefore must be 
denied, pursuant to the decision of the Court in Edenfield v. 
Brown, 8 Vet. App. 384 (1995).  See Caluza, supra.  

With regard to the veteran's claim for service connection for 
a heart disorder, the Board must point out, as a threshold 
matter, that the contemporaneous medical evidence 
specifically demonstrates that no such disorder is currently 
manifested.  The report of the most recent clinical 
examination of the veteran, which was conducted by VA in 
October 1996, notes his complaints of "heart trouble maybe," 
but shows that, on examination, there was a regular sinus 
rhythm and good pulses, and no murmur, rubs or thrills.  The 
report indicates diagnoses to include "heart disease not 
found."  

The Board acknowledges the veteran's contentions, to the 
effect that he had an abnormal electrocardiogram while in 
service.  It cannot be gainsaid, however, that a heart 
disorder is not shown to be currently manifested.  In the 
absence of evidence indicating that the disability for which 
service connection is sought is currently manifested, a claim 
therefor is not plausible; service connection cannot be 
granted for a disorder that is not shown to exist.  Such a 
conclusion is implicit in Caluza, wherein the manifestation 
of a current disability is requisite for establishing a well-
grounded claim.

The Board must accordingly conclude that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that 

service connection for a heart disorder could be granted, as 
is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim for service connection for this disorder is 
not well grounded and is therefore denied, in accordance with 
the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  In the case at hand, the Board notes that the 
veteran has not indicated that any such evidence is 
available.  The Board must point out that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  See Morton v. West, 12 
Vet. App. 477 (1999).  The Board must also point out that the 
veteran is free to submit new and material evidence, and 
reopen his claim for service connection for a heart disorder, 
at any time.

II.  A Compensable Evaluation for Bilateral Hearing Loss 
Disability

Initially, the Board finds that the veteran's claim for a 
compensable evaluation for bilateral hearing loss disability 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  (See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), with regard to the application of the well-grounded 
standard for claims for increased compensation.  See also 
Shipwash v. Brown, 8 Vet.App. 218 (1995).)  He has not 
alleged the existence of any records of probative value that 
may be obtained as to this issue, and which are not already 
associated with his claims folder.  The Board accordingly 
finds that the duty to 

assist him with regard to his claim for a compensable 
evaluation for bilateral hearing loss disability, as mandated 
by 38 U.S.C.A. § 5107(a) (West 1991), has been satisfied.  

Service connection for bilateral hearing loss was granted by 
the Montgomery RO in August 1993, following review of 
evidence that included the veteran's service medical records 
and the report of a July 1993 VA audiometric examination.  
The RO assigned a noncompensable rating, based on the 
impairment demonstrated on the VA examination report.  The 
veteran currently contends that his hearing acuity has 
decreased, and that an increased rating for his service-
connected bilateral hearing impairment is warranted.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by VA's Schedule for 
Rating Disabilities (Schedule).  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination test, 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  To evaluate the degree of 
disability from defective hearing, the revised rating 
schedule establishes eleven auditory acuity levels, from 
level I for essentially normal acuity through XI for profound 
deafness.  38 C.F.R. § 4.85, Part 4 (1999), Diagnostic Code 
6100.

The Board notes that, during the pendency of the veteran's 
appeal, the criteria for evaluating hearing impairment were 
amended, effective as of June 10, 1999.  The Court has held 
that, for the purpose of appeals, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant should 
be applied unless provided otherwise by statute.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  Therefore, the 
Board will evaluate the veteran's 

symptomatology pursuant to both the criteria in effect prior 
to June 10, 1999, and the criteria in effect subsequent to 
that date, to determine which may be more favorable to the 
veteran.

The report of the most recent clinical evaluation by VA of 
the veteran's hearing acuity, conducted in January 1997, 
shows that right ear hearing was manifested by pure tone 
thresholds of 25, 30, 60 and 90 decibels at 1000, 2000, 3000 
and 4000 hertz, respectively, and by speech recognition of 92 
percent.  The report also shows that hearing in the left ear 
was manifested by pure tone thresholds of 25, 25, 80 and 100 
decibels at 1000, 2000, 3000 and 4000 hertz, respectively, 
and by speech recognition of 88 percent.

Under the current criteria as set forth in the Schedule, the 
veteran's right ear hearing loss disability is assigned Level 
I, while his left ear hearing loss disability is assigned 
Level III.  38 C.F.R. § 4.85, Table VI (1999); see 38 C.F.R. 
§ 4.86 (1999).  This degree of bilateral hearing loss 
disability, as determined by the Schedule as set forth at 
38 C.F.R. § 4.85, Table VII (1999), does not warrant the 
assignment of a compensable evaluation.  38 C.F.R. § 4.85, 
Diagnostic Code 6100 (1999).  Likewise, the provisions of 
38 C.F.R. § 4.86, which took effect on June 10, 1999, and 
which pertain to exceptional patterns of hearing impairment, 
are not for application in this instance.

Similarly, under the criteria in effect prior to June 10, 
1999, the degree of hearing loss in the right ear is also 
assigned Level I, while the degree of left ear hearing loss 
is again assigned Level III.  38 C.F.R. § 4.87, Table VI 
(1998).  As with the current criteria, this degree of 
bilateral hearing loss disability does not warrant the 
assignment of a compensable rating.  38 C.F.R. § 4.87, 
Diagnostic Code 6100 (1998).  

The Board also notes that, pursuant to Fenderson v. West, 12 
Vet. App. 119 (1999), VA is to award "staged" ratings, if 
appropriate, in instances in which a compensable or increased 
rating is sought following the grant of service connection, 
as in the 

instant case.  However, the evidence with regard to the 
veteran's bilateral hearing loss disability does not 
demonstrate that a compensable evaluation could be assigned 
at any time during the appellate period.  The report of the 
only other post-service clinical assessment of the veteran's 
hearing loss, which was that conducted by VA in July 1993, 
likewise shows that a noncompensable evaluation was 
appropriate.

The veteran has asserted that he does not hear as well as he 
did before, and his assertion is credible.  In determining 
the actual degree of disability, however, the objective 
examination is more probative of the degree of impairment.  
Moreover, the Court has noted that the assignment of 
disability ratings for hearing impairment is derived by 
mechanical application of the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet.App. 345, 349 (1992).  In this case, the 
numeric designations do not produce a disability evaluation 
that would warrant the assignment of a compensable rating.  
38 C.F.R. Part 4, Diagnostic Code 6100 (1999).  Accordingly, 
the noncompensable evaluation 
currently in effect accurately reflects the degree of the 
veteran's bilateral hearing impairment during the period in 
question.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, §§  
4.85, 4.87, Diagnostic Code 6100 (1999).

The Court has also held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance. Floyd v. 
Brown, 9 Vet. App. 88 (1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented that the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash, 8 Vet.App. at 227 
(1995). Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.

In reaching this decision as to the issue of entitlement to a 
compensable evaluation for bilateral hearing loss disability, 
the Board has considered the complete history of the 
disability in question as well as the current clinical 
manifestations and the 

impact the disability may have on the earning capacity of the 
veteran.  38 C.F.R. §§ 4.1, 4.2 (1999).  Additionally, as the 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter is not 
evenly balanced and the preponderance of the evidence is 
against the veteran's claim, the resolution of doubt in his 
favor is not warranted.  38 U.S.C.A. § 5107(b).

III.  An Increased Rating for Mechanical Low Back Pain

The veteran's claim for an increased rating for his low back 
disability is well grounded; see Proscelle, supra.  He has 
not alleged that any records that pertain to this claim, and 
which have not already been secured, are available.  The 
Board accordingly finds that its obligations under 
38 U.S.C.A. § 5107(a) (West 1991) with regard to this claim 
have been satisfied.

Service connection for a disability characterized as 
mechanical low back pain was granted by the RO in June 1993, 
following review of evidence that included the veteran's 
service medical records.  A 10 percent rating was assigned, 
effective as of February 1, 1993, the day following the 
veteran's separation from service.  In April 1997, the RO 
increased this rating to 20 percent, again effective as of 
February 1, 1993.  The veteran continues to allege that a 
higher rating is warranted.

The severity of a back disorder characterized as mechanical 
low back pain is ascertained by the application of diagnostic 
criteria set forth at Diagnostic Code 5295 of the Schedule.  
38 C.F.R. § 4.71a (1999).  Under these criteria, the 20 
percent rating currently in effect contemplates muscle spasm 
on extreme forward bending, and the loss of lateral spine 
motion in the standing position.  An increased rating (40 
percent) is appropriate under these criteria for a low back 
disorder that is productive of severe impairment, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of the 
joint space, or abnormal mobility on forced motion in 
combination with some of these symptoms.


The criteria for an increased rating are not met.  The report 
of the most recent clinical examination of the veteran's low 
back, which was conducted by VA in August 1998, shows that 
there was mild lower lumbar tenderness, along with complaints 
of "finding" (apparently "binding") when he extended "too 
much beyond neutral to about 15 degrees."  The report notes 
that X-rays previously taken had indicated the presence of 
mild lumbar spine arthritic changes.  However, the report 
also notes that, on examination in August 1998, no spasm or 
evidence of any ileal lumbar trigger zones was found.  In 
addition, according to the report, the veteran's standing 
posture was deemed to be normal.  

In brief, the clinical record does not demonstrate the 
presence of the symptoms, enumerated above, that would 
warrant a determination that the veteran's mechanical low 
back pain is productive of severe impairment.  The clinical 
evidence also does not demonstrate that this disability is 
productive of significant functional impairment.  The Court, 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), required VA to 
consider functional impairment when ascertaining the severity 
of orthopedic disorders; claims of such impairment, however, 
must be supported by adequate pathology.  See 38 C.F.R. 
§ 4.40 (1999).  In the instant case, it must be reiterated 
that the August 1998 VA examination report shows that the 
veteran's standing posture was normal; neither this report, 
nor any other clinical evidence, indicates that his 
mechanical low back pain is productive of functional 
impairment that would support a finding that his low back 
disorder is severe in nature or, conversely, that the current 
20 percent rating does not sufficiently compensate him for 
the degree of disability shown.  While the veteran, at his 
personal hearing, alleged that his back problem caused 
persistent pain, it must be emphasized that the governing 
regulations require adequate pathology with regard to 
assertions of functional impairment.  

Finally, the Board notes that the requirements stipulated by 
the Court in Fenderson, supra, with regard to "staged" 
ratings are also for application in the instant case.  The 
only other clinical record compiled during the period in 
question, however, 

does not demonstrate that a rating in excess of 20 percent is 
warranted at any time during that period.  This record, which 
is the report of an October 1996 VA examination, shows that 
there was moderate lumbar spasm, and that heel and toe 
movement, and squatting to 90 degrees, were possible albeit 
only while the veteran protected his back.  However, while 
indicating that lumbar motion was limited, it does not show 
that such movement was more than moderately impaired.  In 
addition, it indicates that carriage and posture were both 
within normal limits.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for mechanical low 
back pain.  In reaching this decision, the Board has 
considered the holding of the Court in Floyd, supra, together 
with all pertinent regulatory provisions, to include those 
noted above, along with 38 C.F.R. §§ 4.1, 4.2, and 4.7 
(1999).


ORDER

A claim for service connection is not well grounded, and is 
therefore denied.  A compensable evaluation for bilateral 
hearing loss disability is denied.  An increased rating for 
mechanical low back pain is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

